


Exhibit 10.40

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

Dated February 22, 2007

 

From

 

The Grantors referred to herein

 

as Grantors

 

to

 

Deutsche Bank AG New York Branch

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

Page

 

 

 

Section 1. Grant of Security

 

2

 

 

 

Section 2. Security for Obligations

 

3

 

 

 

Section 3. Grantors Remain Liable

 

3

 

 

 

Section 4. Maintaining the Account Collateral

 

3

 

 

 

Section 5. Representations and Warranties

 

5

 

 

 

Section 6. Further Assurances

 

6

 

 

 

Section 7. As to Inventory

 

6

 

 

 

Section 8. Insurance

 

7

 

 

 

Section 9. Post-Closing Changes; Collections on Receivables and Related
Contracts

 

7

 

 

 

Section 10. Transfers and Other Liens

 

8

 

 

 

Section 11. Collateral Agent Appointed Attorney in Fact

 

8

 

 

 

Section 12. Collateral Agent May Perform

 

9

 

 

 

Section 13. The Collateral Agent’s Duties

 

9

 

 

 

Section 14. Remedies

 

10

 

 

 

Section 15. Indemnity and Expenses

 

11

 

 

 

Section 16. Amendments; Waivers; Additional Grantors; Etc.

 

11

 

 

 

Section 17. Notices, Etc.

 

12

 

 

 

Section 18. Continuing Security Interest; Assignments under the Credit Agreement

 

12

 

 

 

Section 19. Release; Termination

 

13

 

 

 

Section 20. Intercreditor

 

13

 

 

 

Section 21. Execution in Counterparts

 

13

 

 

 

Section 22. Governing Law

 

14

 

 

 

Section 23. Jurisdiction, Etc

 

14

 

 

 

Section 24. Waiver of Jury Trial

 

14

 

Schedules

 

 

 

i

--------------------------------------------------------------------------------


 

Schedule I

-

Pledged Deposit Accounts

Schedule II

-

Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

 

 

Schedule III

-

Locations of Inventory

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

-

Form of Security Agreement Supplement

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated February 22, 2007 made by BUILDING MATERIALS
CORPORATION OF AMERICA, a Delaware corporation (the “Company”), and the other
Persons listed on the signature pages hereof (the Company and the Persons so
listed being, collectively, the “Grantors”) to DEUTSCHE BANK AG NEW YORK BRANCH
(“DBNY”), as Collateral Monitoring Agent (as defined in the Credit Agreement
referred to below) and DBNY in such capacity together with any successor
collateral monitoring agent appointed pursuant to Article VII of the Credit
Agreement (the “Collateral Agent”).

 

PRELIMINARY STATEMENTS.

 

(1) The Company along with certain of its Subsidiaries has entered into a
Revolving Credit Agreement dated as of February 22, 2007 (said Agreement, as it
may hereafter be amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, being the “Credit Agreement”) with the
Lender Parties and the Agents (each as defined therein).

 

(2) Each Grantor is the owner of the deposit accounts (the “Pledged Deposit
Accounts”) set forth opposite such Grantor’s name on Schedule I hereto.

 

(3) It is a condition precedent to the making of Advances and the issuance of
Letters of Credit by the Lender Parties under the Credit Agreement that the
Grantors shall have granted the security interest contemplated by this
Agreement.  Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.

 

(4) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. 
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9.  “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non perfection or priority.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to make Advances and issue Letters of Credit under the Credit
Agreement, to induce the Hedge Banks to enter into Secured Hedge Agreements and
to induce the Lender Parties and Affiliates of the Lender Parties to enter into
Cash Management Services from time to time, each Grantor hereby agrees with the
Collateral Agent for the ratable benefit of the Secured Parties as follows:

 

1

--------------------------------------------------------------------------------


 

Section 1. Grant of Security.  Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following, in each case,
as to each type of property described below, whether now owned or hereafter
acquired by such Grantor, wherever located, and whether now or hereafter
existing or arising (collectively, the “Collateral”):

 


(A) ALL INVENTORY IN ALL OF ITS FORMS, INCLUDING, WITHOUT LIMITATION, (I) ALL
RAW MATERIALS, WORK IN PROCESS, FINISHED GOODS AND MATERIALS USED OR CONSUMED IN
THE MANUFACTURE, PRODUCTION, PREPARATION OR SHIPPING THEREOF, (II) GOODS IN
WHICH SUCH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR OTHER INTEREST OR RIGHT
OF ANY KIND (INCLUDING, WITHOUT LIMITATION, GOODS IN WHICH SUCH GRANTOR HAS AN
INTEREST OR RIGHT AS CONSIGNEE) AND (III) GOODS THAT ARE RETURNED TO OR
REPOSSESSED OR STOPPED IN TRANSIT BY SUCH GRANTOR), AND ALL ACCESSIONS THERETO
AND PRODUCTS THEREOF AND DOCUMENTS OF TITLE THEREFOR, INCLUDING, WITHOUT
LIMITATION, COMPUTER PROGRAMS AND SUPPORTING INFORMATION THAT CONSTITUTE
INVENTORY WITHIN THE MEANING OF THE UCC (ANY AND ALL SUCH PROPERTY BEING THE
“INVENTORY”);


 


(B) ALL ACCOUNTS, CHATTEL PAPER (INCLUDING, WITHOUT LIMITATION, TANGIBLE CHATTEL
PAPER AND ELECTRONIC CHATTEL PAPER), INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
PROMISSORY NOTES), DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL
INTANGIBLES (INCLUDING, WITHOUT LIMITATION, PAYMENT INTANGIBLES) AND OTHER
OBLIGATIONS OF ANY KIND, WHETHER OR NOT ARISING OUT OF OR IN CONNECTION WITH THE
SALE OR LEASE OF GOODS OR THE RENDERING OF SERVICES AND WHETHER OR NOT EARNED BY
PERFORMANCE, AND ALL RIGHTS NOW OR HEREAFTER EXISTING IN AND TO ALL SUPPORTING
OBLIGATIONS AND IN AND TO ALL SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES,
LETTERS OF CREDIT AND OTHER CONTRACTS SECURING OR OTHERWISE RELATING TO THE
FOREGOING PROPERTY (ANY AND ALL OF SUCH ACCOUNTS, CHATTEL PAPER, INSTRUMENTS,
DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS, GENERAL INTANGIBLES AND OTHER
OBLIGATIONS, TO THE EXTENT NOT REFERRED TO IN CLAUSE (C), BELOW, BEING THE
“RECEIVABLES,” AND ANY AND ALL SUCH SUPPORTING OBLIGATIONS, SECURITY AGREEMENTS,
MORTGAGES, LIENS, LEASES, LETTERS OF CREDIT AND OTHER CONTRACTS BEING THE
“RELATED CONTRACTS”);


 


(C) THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT COLLATERAL”):


 


(I)            THE PLEDGED DEPOSIT ACCOUNTS AND ALL FUNDS AND FINANCIAL ASSETS
FROM TIME TO TIME CREDITED THERETO (INCLUDING, WITHOUT LIMITATION, ALL CASH
EQUIVALENTS), AND ALL CERTIFICATES AND INSTRUMENTS, IF ANY, FROM TIME TO TIME
REPRESENTING OR EVIDENCING THE PLEDGED DEPOSIT ACCOUNTS;


 


(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, CHECKS AND OTHER
INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE POSSESSED BY THE
COLLATERAL AGENT FOR OR ON BEHALF OF SUCH GRANTOR IN SUBSTITUTION FOR OR IN
ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL;

 

2

--------------------------------------------------------------------------------



 


(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL; AND


 


(D)       ALL PRECIOUS METALS, INCLUDING WITHOUT LIMITATION, PLATINUM AND
RHODIUM, USED IN THE PRODUCTION OF INVENTORY (ANY AND ALL SUCH PROPERTY BEING
THE “PRECIOUS METALS”); AND


 


(E)       ALL PROCEEDS OF, COLLATERAL FOR, INCOME, ROYALTIES AND OTHER PAYMENTS
NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO, AND SUPPORTING OBLIGATIONS
RELATING TO, ANY AND ALL OF THE COLLATERAL (INCLUDING, WITHOUT LIMITATION,
PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS THAT CONSTITUTE PROPERTY OF THE
TYPES DESCRIBED IN CLAUSES (A) THROUGH (D) OF THIS SECTION 1) AND, TO THE EXTENT
NOT OTHERWISE INCLUDED, ALL (A) PAYMENTS UNDER INSURANCE (WHETHER OR NOT THE
COLLATERAL AGENT IS THE LOSS PAYEE THEREOF), OR ANY INDEMNITY, WARRANTY OR
GUARANTY, PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH RESPECT TO
ANY OF THE FOREGOING COLLATERAL, AND (B) CASH (ANY AND ALL SUCH PROPERTY BEING,
THE “PROCEEDS”).


 

Section 2. Security for Obligations.  This Agreement secures, in the case of
each Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”). 
Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.

 

Section 3. Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

Section 4. Maintaining the Account Collateral.  So long as any Advance or any
other Obligation (other than contingent obligations) of any Loan Party under any
Loan Document shall remain unpaid or any Letter of Credit shall be outstanding
unless cash collateralized or otherwise supported in a manner reasonably
acceptable to the Collateral Agent or any Lender Party shall have any
Commitment:

 

3

--------------------------------------------------------------------------------


 


(A) EACH GRANTOR WILL MAINTAIN DEPOSIT ACCOUNTS ONLY WITH THE FINANCIAL
INSTITUTION ACTING AS COLLATERAL AGENT HEREUNDER OR WITH BANKS (“PLEDGED ACCOUNT
BANKS”) THAT HAVE AGREED WITH SUCH GRANTOR AND THE COLLATERAL AGENT TO COMPLY
WITH INSTRUCTIONS ORIGINATED BY THE COLLATERAL AGENT DIRECTING THE DISPOSITION
OF FUNDS IN SUCH DEPOSIT ACCOUNT WITHOUT THE FURTHER CONSENT OF SUCH GRANTOR,
SUCH AGREEMENT TO BE IN FORM AND SUBSTANCE SATISFACTORY TO THE COLLATERAL AGENT
(A “DEPOSIT ACCOUNT CONTROL AGREEMENT”); PROVIDED, HOWEVER, THIS
SECTION 4(A) SHALL NOT APPLY TO DEPOSIT ACCOUNTS (I) IN WHICH ALL FUNDS THEREIN
ARE SWEPT ON A DAILY BASIS AND ONLY TO ANOTHER DEPOSIT ACCOUNT OVER WHICH THERE
IS IN EFFECT A DEPOSIT ACCOUNT CONTROL AGREEMENT OR (II) OPERATED SOLELY AS A
PAYROLL ACCOUNT, PROVIDED, THAT NO FUNDS OR INVESTMENTS IN EXCESS OF $10,000,000
SHALL AT ANY TIME BE ON DEPOSIT IN THE PAYROLL ACCOUNTS IN THE AGGREGATE;
PROVIDED, FURTHER HOWEVER, THE COMPANY SHALL HAVE FORTY-FIVE (45) DAYS (UNLESS
OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT) FROM THE CLOSING DATE TO COMPLY
WITH THE REQUIREMENTS OF THIS SECTION 4.


 


(B) SUBJECT TO SECTION 4(A), EACH GRANTOR SHALL INSTRUCT ALL OF ITS ACCOUNT
DEBTORS TO REMIT ALL PAYMENTS TO (I) THE APPLICABLE “P.O. BOXES” OR “LOCKBOX
ADDRESSES” OF THE APPLICABLE PLEDGED ACCOUNT BANKS WITH RESPECT TO ALL ACCOUNTS
OF SUCH ACCOUNT DEBTOR, WHICH REMITTANCES SHALL BE COLLECTED BY THE APPLICABLE
PLEDGED ACCOUNT BANKS AND DEPOSITED INTO THE APPLICABLE PLEDGED DEPOSIT ACCOUNT
OR (II) ANY OTHER DEPOSITS ACCOUNTS IN WHICH ALL FUNDS THEREIN ARE SWEPT ON A
DAILY BASIS AND ONLY TO ANOTHER DEPOSIT ACCOUNT OVER WHICH THERE IS IN EFFECT A
DEPOSIT ACCOUNT CONTROL AGREEMENT.


 


(C) DURING THE CONTINUANCE OF A DOMINION EVENT, UPON NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO THE COMPANY, UPON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN THE DEPOSIT ACCOUNT CONTROL AGREEMENT,
ALL AMOUNTS HELD IN ALL OF THE PLEDGED DEPOSIT ACCOUNTS BY THE GRANTORS SHALL BE
WIRED BY THE CLOSE OF BUSINESS ON EACH BUSINESS DAY INTO AN ACCOUNT WITH THE
COLLATERAL AGENT (THE “CONCENTRATION ACCOUNT”) AND ALL COLLECTED AMOUNTS HELD IN
THE CONCENTRATION ACCOUNT SHALL BE APPLIED AS PROVIDED IN SECTION 14.  FOR
PURPOSES HEREOF A “DOMINION EVENT” SHALL MEAN ANY PERIOD (I) COMMENCING ON THE
DATE ON WHICH EITHER (X) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
(Y) THE SPECIFIED LIQUIDITY AMOUNT (BASED ON THE BORROWING BASE CERTIFICATE LAST
DELIVERED) IS LESS THAN THE GREATER OF (X) $60,000,000 AND (Y) 10% OF THE
AGGREGATE REVOLVING CREDIT COMMITMENTS AND (II) ENDING ON THE FIRST DATE
THEREAFTER ON WHICH (X) NO EVENT OF DEFAULT EXISTS AND (Y) THE SPECIFIED
LIQUIDITY AMOUNT (BASED ON THE BORROWING BASE CERTIFICATE LAST DELIVERED) HAS
BEEN EQUAL TO OR GREATER THAN THE GREATER OF (M) $60,000,000 AND (N) 10% OF THE
AGGREGATE REVOLVING CREDIT COMMITMENTS FOR 30 CONSECUTIVE DAYS (THE “LIQUIDITY
CURE”); PROVIDED, HOWEVER, THAT A LIQUIDITY CURE MAY BE USED AS THE BASIS FOR
THE TERMINATION OF A DOMINION EVENT NO MORE THAN TWO TIMES IN ANY FISCAL YEAR;
PROVIDED FURTHER, HOWEVER, THAT NO DOMINION EVENT SHALL BE DEEMED TO HAVE
OCCURRED FOR THE PERIOD FROM THE CLOSING DATE TO THE DATE WHICH IS 30 DAYS AFTER
THE CLOSING DATE.

 

4

--------------------------------------------------------------------------------


 

Section 5. Representations and Warranties.  Each Grantor represents and warrants
as follows:

 


(A) SUCH GRANTOR’S EXACT LEGAL NAME, LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF
ORGANIZATION, JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION
NUMBER IS SET FORTH IN SCHEDULE II HERETO.


 


(B) SUCH GRANTOR IS THE LEGAL AND BENEFICIAL OWNER OF THE COLLATERAL GRANTED OR
PURPORTED TO BE GRANTED BY IT FREE AND CLEAR OF ANY LIEN, CLAIM, OPTION OR RIGHT
OF OTHERS, EXCEPT FOR THE SECURITY INTEREST CREATED UNDER THIS AGREEMENT OR
PERMITTED UNDER THE CREDIT AGREEMENT.  NO EFFECTIVE FINANCING STATEMENT OR OTHER
INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY PART OF SUCH COLLATERAL OR
LISTING SUCH GRANTOR OR ANY TRADE NAME OF SUCH GRANTOR AS DEBTOR IS ON FILE IN
ANY RECORDING OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN FAVOR OF THE
COLLATERAL AGENT RELATING TO THE LOAN DOCUMENTS OR AS OTHERWISE PERMITTED UNDER
THE CREDIT AGREEMENT.


 


(C) ALL OF THE INVENTORY OF SUCH GRANTOR ARE LOCATED AT THE PLACES SPECIFIED
THEREFOR IN SCHEDULE III HERETO.


 


(D) NONE OF THE RECEIVABLES IS EVIDENCED BY A PROMISSORY NOTE OR OTHER
INSTRUMENT THAT HAS NOT BEEN DELIVERED TO THE COLLATERAL AGENT.


 


(E) SUCH GRANTOR HAS NO DEPOSIT ACCOUNTS, OTHER THAN THE PLEDGED DEPOSIT
ACCOUNTS LISTED ON SCHEDULE I HERETO.


 


(F) THIS AGREEMENT CREATES IN FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A VALID SECURITY INTEREST IN THE COLLATERAL GRANTED BY SUCH
GRANTOR, SECURING THE PAYMENT OF THE SECURED OBLIGATIONS; UPON THE FILING OF
FINANCING STATEMENTS, ALL FILINGS AND OTHER ACTIONS NECESSARY TO PERFECT THE
SECURITY INTEREST IN THE COLLATERAL GRANTED BY SUCH GRANTOR WILL HAVE BEEN DULY
MADE OR TAKEN AND ARE IN FULL FORCE AND EFFECT; AND SUCH SECURITY INTEREST IS
FIRST PRIORITY.


 


(G) NO AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS
REQUIRED FOR (I) THE GRANT BY SUCH GRANTOR OF THE SECURITY INTEREST GRANTED
HEREUNDER OR FOR THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT BY
SUCH GRANTOR, (II) THE PERFECTION OR MAINTENANCE OF THE SECURITY INTEREST
CREATED HEREUNDER (INCLUDING THE FIRST PRIORITY NATURE OF SUCH SECURITY
INTEREST), EXCEPT FOR THE FILING OF FINANCING AND CONTINUATION STATEMENTS UNDER
THE UCC, THE ACTIONS NECESSARY FOR THE COLLATERAL AGENT TO OBTAIN CONTROL OF
COLLATERAL AS PROVIDED IN SECTIONS 9-104, 9-106 AND 9-107 OF THE UCC AND ACTIONS
NECESSARY TO PERFECT THE COLLATERAL AGENT’S SECURITY INTEREST WITH RESPECT TO
COLLATERAL EVIDENCED BY A CERTIFICATE OF TITLE OR (III) THE EXERCISE BY THE
COLLATERAL AGENT OF ITS VOTING OR OTHER RIGHTS PROVIDED FOR IN THIS AGREEMENT OR
THE REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


(H) THE INVENTORY THAT HAS BEEN PRODUCED OR DISTRIBUTED BY SUCH GRANTOR HAS BEEN
PRODUCED IN COMPLIANCE WITH ALL REQUIREMENTS OF APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, THE FAIR LABOR STANDARDS ACT.


 

Section 6. Further Assurances.  (a)  Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Collateral Agent
may request, in order to perfect and protect any pledge or security interest
granted or purported to be granted by such Grantor hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral of such Grantor.  Without limiting the generality of
the foregoing, each Grantor will promptly with respect to Collateral of such
Grantor at the reasonable request of the Collateral Agent:  (i) mark
conspicuously each document included in Inventory, each chattel paper included
in Receivables, and, at the request of the Collateral Agent, each of its records
pertaining to such Collateral with a legend, in form and substance satisfactory
to the Collateral Agent, indicating that such document, chattel paper, or
Collateral is subject to the security interest granted hereby; (ii) if any such
Collateral shall be evidenced by a promissory note or other instrument, deliver
and pledge to the Collateral Agent hereunder such note or instrument duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent; (iii) file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Collateral
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; and
(iv) deliver to the Collateral Agent evidence that all other actions that the
Collateral Agent may deem reasonably necessary or desirable in order to perfect
and protect the security interest granted or purported to be granted by such
Grantor under this Agreement has been taken.

 

(B) EACH GRANTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO FILE ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, INCLUDING, WITHOUT
LIMITATION, ONE OR MORE FINANCING STATEMENTS INDICATING THAT SUCH FINANCING
STATEMENTS COVER ALL INVENTORY, RECEIVABLES, PRECIOUS METALS AND PROCEEDS (OR
WORDS OF SIMILAR EFFECT) OF SUCH GRANTOR, REGARDLESS OF WHETHER ANY PARTICULAR
ASSET DESCRIBED IN SUCH FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC
OR THE GRANTING CLAUSE OF THIS AGREEMENT.  A PHOTOCOPY OR OTHER REPRODUCTION OF
THIS AGREEMENT SHALL BE SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY
LAW.  EACH GRANTOR RATIFIES ITS AUTHORIZATION FOR THE COLLATERAL AGENT TO HAVE
FILED SUCH FINANCING STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS FILED
PRIOR TO THE DATE HEREOF.

 

(C) EACH GRANTOR WILL FURNISH TO THE COLLATERAL AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL OF
SUCH GRANTOR AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.

 

Section 7. As to Inventory.  (a)  Each Grantor will pay promptly when due all
property and other taxes, assessments and governmental charges or levies imposed
upon, and all claims (including, without limitation, claims for labor, materials
and supplies) against, its Inventory, except to the extent payment thereof is
not required by Section 5.01(b) of the Credit

 

6

--------------------------------------------------------------------------------


 

Agreement.  In producing its Inventory, each Grantor will comply with all
requirements of applicable law, including, without limitation, the Fair Labor
Standards Act.

 

(B) EACH GRANTOR HEREBY GRANTS TO THE COLLATERAL AGENT, FOR USE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE IRREVOCABLE,
NON-EXCLUSIVE RIGHT AND LICENSE TO USE ALL PRESENT AND FUTURE TRADEMARKS, TRADE
NAMES, COPYRIGHTS, PATENTS OR TECHNICAL PROCESSES OWNED OR USED BY SUCH GRANTOR
THAT RELATE TO THE COLLATERAL AND ANY OTHER COLLATERAL GRANTED BY SUCH GRANTOR
AS SECURITY FOR THE SECURED OBLIGATIONS, TOGETHER WITH ANY GOODWILL ASSOCIATED
THEREWITH, ALL TO THE EXTENT NECESSARY TO ENABLE THE COLLATERAL AGENT TO REALIZE
ON, AND EXERCISE ALL RIGHTS OF THE COLLATERAL AGENT AND THE SECURED PARTIES IN
RELATION TO, THE COLLATERAL IN ACCORDANCE WITH THIS AGREEMENT.  THIS RIGHT SHALL
INURE TO THE BENEFIT OF ALL SUCCESSORS, ASSIGNS AND TRANSFEREES OF THE
COLLATERAL AGENT.  SUCH RIGHT AND LICENSE SHALL BE GRANTED FREE OF CHARGE,
WITHOUT REQUIREMENT THAT ANY MONETARY PAYMENT WHATSOEVER BE MADE TO SUCH
GRANTOR.

 

Section 8. Insurance.  (a)  Each Grantor will, at its own expense, maintain
insurance with respect to its Inventory in such amounts, against such risks, in
such form and with such insurers consistent with industry standards.  Each
policy of each Grantor for liability insurance shall provide for all losses to
be paid on behalf of the Collateral Agent and such Grantor as their interests
may appear.  Each such policy shall in addition (i) name such Grantor and the
Collateral Agent as insured parties thereunder (without any representation or
warranty by or obligation upon the Collateral Agent) as their interests may
appear, (ii) contain the agreement by the insurer that any loss thereunder shall
be payable to the Collateral Agent notwithstanding any action, inaction or
breach of representation or warranty by such Grantor, (iii) provide that there
shall be no recourse against the Collateral Agent for payment of premiums or
other amounts with respect thereto and (iv) provide that at least 10 days’ prior
written notice of cancellation or of lapse shall be given to the Collateral
Agent by the insurer.

 

(B) REIMBURSEMENT UNDER ANY LIABILITY INSURANCE MAINTAINED BY ANY GRANTOR
PURSUANT TO THIS SECTION 8 MAY BE PAID DIRECTLY TO THE PERSON WHO SHALL HAVE
INCURRED LIABILITY COVERED BY SUCH INSURANCE.  IN CASE OF ANY LOSS INVOLVING
DAMAGE TO INVENTORY WHEN SUBSECTION (C) OF THIS SECTION 8 IS NOT APPLICABLE, THE
APPLICABLE GRANTOR WILL MAKE OR CAUSE TO BE MADE THE NECESSARY REPAIRS TO OR
REPLACEMENTS OF SUCH INVENTORY, AND ANY PROCEEDS OF INSURANCE PROPERLY RECEIVED
BY OR RELEASED TO SUCH GRANTOR SHALL BE USED BY SUCH GRANTOR, EXCEPT AS
OTHERWISE PERMITTED BY THE CREDIT AGREEMENT, TO PAY OR AS REIMBURSEMENT FOR THE
COSTS OF SUCH REPAIRS OR REPLACEMENTS.

 

(C) SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INSURANCE PAYMENTS RECEIVED BY THE COLLATERAL AGENT IN CONNECTION WITH ANY LOSS,
DAMAGE OR DESTRUCTION OF ANY INVENTORY WILL BE RELEASED BY THE COLLATERAL AGENT
TO THE APPLICABLE GRANTOR.

 

Section 9. Post-Closing Changes; Collections on Receivables and Related
Contracts.  (a)  No Grantor will change its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Section 5(a) of this Agreement without first giving at least 15
days’ prior written notice to the Collateral Agent and taking all action
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement.  Each Grantor will hold and
preserve its records

 

7

--------------------------------------------------------------------------------


 

relating to the Collateral, including, without limitation, the Related
Contracts, and will permit representatives of the Collateral Agent at any time
during normal business hours to inspect and make abstracts from such records and
other documents as the Collateral Agent may reasonably request.  If any Grantor
does not have an organizational identification number and later obtains one, it
will forthwith notify the Collateral Agent of such organizational identification
number.

 

(B) EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH GRANTOR WILL
CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE SUCH
GRANTOR UNDER THE RECEIVABLES.  IN CONNECTION WITH SUCH COLLECTIONS, SUCH
GRANTOR MAY TAKE (AND, AT THE COLLATERAL AGENT’S DIRECTION DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WILL TAKE) SUCH ACTION AS SUCH GRANTOR OR
THE COLLATERAL AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE COLLECTION OF
THE RECEIVABLES; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL HAVE THE
RIGHT AT ANY TIME, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND UPON WRITTEN NOTICE TO SUCH GRANTOR OF ITS INTENTION TO DO SO, TO
NOTIFY THE OBLIGORS UNDER ANY RECEIVABLES OF THE ASSIGNMENT OF SUCH RECEIVABLES
TO THE COLLATERAL AGENT AND TO DIRECT SUCH OBLIGORS TO MAKE PAYMENT OF ALL
AMOUNTS DUE OR TO BECOME DUE TO SUCH GRANTOR THEREUNDER DIRECTLY TO THE
COLLATERAL AGENT AND, UPON SUCH NOTIFICATION AND AT THE EXPENSE OF SUCH GRANTOR,
TO ENFORCE COLLECTION OF ANY SUCH RECEIVABLES, TO ADJUST, SETTLE OR COMPROMISE
THE AMOUNT OR PAYMENT THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH
GRANTOR MIGHT HAVE DONE, AND TO OTHERWISE EXERCISE ALL RIGHTS WITH RESPECT TO
SUCH RECEIVABLES, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH SET FORTH IN
SECTION 9-607 OF THE UCC.  AFTER RECEIPT BY ANY GRANTOR OF THE NOTICE FROM THE
COLLATERAL AGENT REFERRED TO IN THE PROVISO TO THE PRECEDING SENTENCE, (I) ALL
AMOUNTS AND PROCEEDS (INCLUDING, WITHOUT LIMITATION, INSTRUMENTS) RECEIVED BY
SUCH GRANTOR IN RESPECT OF THE RECEIVABLES OF SUCH GRANTOR SHALL BE RECEIVED IN
TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT HEREUNDER, SHALL BE SEGREGATED
FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO THE
COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT) TO BE DEPOSITED IN THE CONCENTRATION ACCOUNT AND EITHER
(A) RELEASED TO SUCH GRANTOR SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR (B) IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, APPLIED AS PROVIDED IN SECTION 14(B) AND (II) SUCH GRANTOR WILL NOT
ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY RECEIVABLE, RELEASE
WHOLLY OR PARTLY ANY OBLIGOR THEREOF OR ALLOW ANY CREDIT OR DISCOUNT THEREON. 
NO GRANTOR WILL PERMIT OR CONSENT TO THE SUBORDINATION OF ITS RIGHT TO PAYMENT
UNDER ANY OF THE RECEIVABLES TO ANY OTHER INDEBTEDNESS OR OBLIGATIONS OF THE
OBLIGOR THEREOF.

 

Section 10. Transfers and Other Liens.  Each Grantor agrees that it will not
(i) sell, assign or otherwise dispose of, or grant any option with respect to,
any of the Collateral, other than sales, assignments and other dispositions of
Collateral, and options relating to Collateral, permitted under the terms of the
Credit Agreement, or (ii) create or suffer to exist any Lien upon or with
respect to any of the Collateral of such Grantor except for the pledge,
assignment and security interest created under this Agreement and Liens
permitted under the Credit Agreement.

 

Section 11. Collateral Agent Appointed Attorney in Fact.  Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney in fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent

 

8

--------------------------------------------------------------------------------


 

may deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

 


(A) TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE COLLATERAL AGENT
PURSUANT TO SECTION 8,


 


(B) TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE, RECEIVE AND GIVE
ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN RESPECT OF
ANY OF THE COLLATERAL,


 


(C) TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS, DOCUMENTS
AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (A) OR (B) ABOVE, AND


 


(D) TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS THAT THE
COLLATERAL AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION
OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE COLLATERAL
AGENT WITH RESPECT TO ANY OF THE COLLATERAL.


 

Section 12. Collateral Agent May Perform.  If any Grantor during the continuance
of an Event of Default fails to perform any agreement contained herein, the
Collateral Agent may, but without any obligation to do so and without notice,
itself perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by such
Grantor under Section 15.

 

Section 13. The Collateral Agent’s Duties.  (a)  The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral.  The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

 

(B) ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE COLLATERAL
AGENT MAY FROM TIME TO TIME, WHEN THE COLLATERAL AGENT DEEMS IT TO BE NECESSARY,
APPOINT ONE OR MORE SUBAGENTS (EACH A “SUBAGENT”) FOR THE COLLATERAL AGENT
HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL.  IN THE EVENT THAT
THE COLLATERAL AGENT SO APPOINTS ANY SUBAGENT WITH RESPECT TO ANY COLLATERAL,
(I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL AND THE SECURITY INTEREST
GRANTED IN SUCH COLLATERAL BY EACH GRANTOR HEREUNDER SHALL BE DEEMED FOR
PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN MADE TO SUCH SUBAGENT, IN
ADDITION TO THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, AS SECURITY FOR THE SECURED OBLIGATIONS OF SUCH GRANTOR, (II) SUCH
SUBAGENT SHALL AUTOMATICALLY BE VESTED, IN ADDITION TO THE COLLATERAL AGENT,
WITH ALL RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE COLLATERAL
AGENT HEREUNDER WITH RESPECT TO SUCH COLLATERAL, AND (III) THE TERM “COLLATERAL
AGENT,” WHEN USED HEREIN IN RELATION TO

 

9

--------------------------------------------------------------------------------


 

ANY RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE COLLATERAL AGENT
WITH RESPECT TO SUCH COLLATERAL, SHALL INCLUDE SUCH SUBAGENT; PROVIDED, HOWEVER,
THAT NO SUCH SUBAGENT SHALL BE AUTHORIZED TO TAKE ANY ACTION WITH RESPECT TO ANY
SUCH COLLATERAL UNLESS AND EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED IN WRITING
BY THE COLLATERAL AGENT.

 

Section 14. Remedies.  If any Event of Default shall have occurred and be
continuing:

 


(A) THE COLLATERAL AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION
TO OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT,
ALL THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC
(WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY: 
(I) REQUIRE EACH GRANTOR TO, AND EACH GRANTOR HEREBY AGREES THAT IT WILL AT ITS
EXPENSE AND UPON REQUEST OF THE COLLATERAL AGENT FORTHWITH, ASSEMBLE ALL OR PART
OF THE COLLATERAL AS DIRECTED BY THE COLLATERAL AGENT AND MAKE IT AVAILABLE TO
THE COLLATERAL AGENT AT A PLACE AND TIME TO BE DESIGNATED BY THE COLLATERAL
AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES; (II) WITHOUT NOTICE EXCEPT
AS SPECIFIED BELOW, SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE, AT ANY OF THE COLLATERAL AGENT’S OFFICES OR
ELSEWHERE, FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS
AS THE COLLATERAL AGENT MAY DEEM COMMERCIALLY REASONABLE; (III) OCCUPY ANY
PREMISES OWNED OR LEASED BY ANY OF THE GRANTORS WHERE THE COLLATERAL OR ANY PART
THEREOF IS ASSEMBLED OR LOCATED FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE
ITS RIGHTS AND REMEDIES HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO SUCH
GRANTOR IN RESPECT OF SUCH OCCUPATION; AND (IV) EXERCISE ANY AND ALL RIGHTS AND
REMEDIES OF ANY OF THE GRANTORS UNDER OR IN CONNECTION WITH THE COLLATERAL, OR
OTHERWISE IN RESPECT OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A) ANY
AND ALL RIGHTS OF SUCH GRANTOR TO DEMAND OR OTHERWISE REQUIRE PAYMENT OF ANY
AMOUNT UNDER, OR PERFORMANCE OF ANY PROVISION OF, THE RECEIVABLES AND THE OTHER
COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE WITHDRAWAL, OF ALL FUNDS WITH
RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE ALL OTHER RIGHTS AND REMEDIES
WITH RESPECT TO THE RECEIVABLES AND THE OTHER COLLATERAL, INCLUDING, WITHOUT
LIMITATION, THOSE SET FORTH IN SECTION 9-607 OF THE UCC.  EACH GRANTOR AGREES
THAT, TO THE EXTENT NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN DAYS’
NOTICE TO SUCH GRANTOR OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME
AFTER WHICH ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE
NOTIFICATION.  THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF
COLLATERAL REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE COLLATERAL AGENT
MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE
TIME AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE
MADE AT THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B) ANY CASH HELD BY OR ON BEHALF OF THE COLLATERAL AGENT AND ALL CASH PROCEEDS
RECEIVED BY OR ON BEHALF OF THE COLLATERAL AGENT IN RESPECT OF ANY SALE OF,
COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE COLLATERAL
MAY, IN THE DISCRETION OF THE COLLATERAL AGENT, BE HELD BY THE COLLATERAL AGENT
AS COLLATERAL FOR, AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT
OF ANY

 

10

--------------------------------------------------------------------------------



 


AMOUNTS PAYABLE TO THE COLLATERAL AGENT PURSUANT TO SECTION 15) IN WHOLE OR IN
PART BY THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS, BY PAYMENT THEREOF TO THE
ADMINISTRATIVE AGENT FOR PAYMENT IN ACCORDANCE WITH SECTION 2.11(F) OF THE
CREDIT AGREEMENT AND ANY SURPLUS OF SUCH CASH OR CASH PROCEEDS HELD BY OR ON THE
BEHALF OF THE COLLATERAL AGENT AND REMAINING AFTER PAYMENT IN FULL OF ALL THE
SECURED OBLIGATIONS SHALL BE PAID OVER TO THE APPLICABLE GRANTOR OR TO
WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE SUCH SURPLUS.


 


(C) ALL PAYMENTS RECEIVED BY ANY GRANTOR IN RESPECT OF THE COLLATERAL SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE COLLATERAL AGENT, SHALL BE SEGREGATED
FROM OTHER FUNDS OF SUCH GRANTOR AND SHALL BE FORTHWITH PAID OVER TO THE
COLLATERAL AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY
INDORSEMENT).


 


(D) THE COLLATERAL AGENT MAY, WITHOUT NOTICE TO ANY GRANTOR EXCEPT AS REQUIRED
BY LAW AND AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET OFF AND OTHERWISE APPLY
ALL OR ANY PART OF THE SECURED OBLIGATIONS AGAINST ANY FUNDS HELD WITH RESPECT
TO THE ACCOUNT COLLATERAL OR IN ANY OTHER DEPOSIT ACCOUNT.


 


(E) THE COLLATERAL AGENT MAY SEND TO EACH BANK, SECURITIES INTERMEDIARY OR
ISSUER PARTY TO ANY DEPOSIT ACCOUNT CONTROL AGREEMENT, A “NOTICE OF EXCLUSIVE
CONTROL” AS DEFINED IN AND UNDER SUCH AGREEMENT.


 

Section 15. Indemnity and Expenses.  (a)  Each Grantor agrees to indemnify,
defend and save and hold harmless each Secured Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.

 

(B) EACH GRANTOR WILL UPON DEMAND PAY TO THE COLLATERAL AGENT THE AMOUNT OF ANY
AND ALL REASONABLE EXPENSES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES
AND EXPENSES OF ITS COUNSEL AND OF ANY EXPERTS AND AGENTS, THAT THE COLLATERAL
AGENT MAY INCUR IN CONNECTION WITH (I) THE ADMINISTRATION OF THIS AGREEMENT,
(II) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE OF, COLLECTION
FROM OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL OF SUCH GRANTOR, (III) THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF THE COLLATERAL AGENT OR THE
OTHER SECURED PARTIES HEREUNDER OR (IV) THE FAILURE BY SUCH GRANTOR TO PERFORM
OR OBSERVE ANY OF THE PROVISIONS HEREOF.

 

Section 16. Amendments; Waivers; Additional Grantors; Etc.  (a)  No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance

 

11

--------------------------------------------------------------------------------


 

and for the specific purpose for which given.  No failure on the part of the
Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

 

(B) UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A SECURITY AGREEMENT
SUPPLEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (EACH A “SECURITY
AGREEMENT SUPPLEMENT”) OR SUCH OTHER FORM AS MAY BE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, SUCH PERSON SHALL BE REFERRED TO AS AN “ADDITIONAL
GRANTOR” AND SHALL BE AND BECOME A GRANTOR HEREUNDER, AND EACH REFERENCE IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO “GRANTOR” SHALL ALSO MEAN AND BE A
REFERENCE TO SUCH ADDITIONAL GRANTOR, EACH REFERENCE IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO THE “COLLATERAL” SHALL ALSO MEAN AND BE A REFERENCE TO
THE COLLATERAL GRANTED BY SUCH ADDITIONAL GRANTOR AND EACH REFERENCE IN THIS
AGREEMENT TO A SCHEDULE SHALL ALSO MEAN AND BE A REFERENCE TO THE SCHEDULES
ATTACHED TO SUCH SECURITY AGREEMENT SUPPLEMENT.

 

Section 17. Notices, Etc.  All notices and other communications provided for
hereunder shall be either (i) in writing (including telecopier communication)
and mailed, telecopied or otherwise delivered or (ii) by electronic mail (if
electronic mail addresses are designated as provided below) confirmed
immediately in writing, in the case of the Company or the Collateral Agent,
addressed to it at its address specified in the Credit Agreement and, in the
case of each Grantor other than the Company, addressed to it at its address set
forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties.  All such
notices and other communications shall, when mailed, telecopied, sent by
electronic mail or otherwise, be effective when deposited in the mails,
telecopied, sent by electronic mail and confirmed in writing, or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Collateral Agent
shall not be effective until received by the Collateral Agent.  Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.

 

Section 18. Continuing Security Interest; Assignments under the Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Secured Obligations under the Credit
Agreement (other than contingent obligations) and the termination of all letters
of credit (or cash collateralization or otherwise supported in a manner
satisfactory to the Collateral Agent), or (ii) the Termination Date, (b) be
binding upon each Grantor, its successors and assigns and (c) inure, together
with the rights and remedies of the Collateral Agent hereunder, to the benefit
of the Secured Parties and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (c), any
Lender Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement (including, without limitation, all
or any portion of its Commitment, the Advances owing to it and the Note or
Notes, if any, held by it) to any other Person, and such other Person

 

12

--------------------------------------------------------------------------------


 

shall thereupon become vested with all the benefits in respect thereof granted
to such Lender Party herein or otherwise, in each case as provided in
Section 8.07 of the Credit Agreement.

 

Section 19. Release; Termination.  (a)  Upon any sale, lease, transfer or other
disposition of any item of Collateral of any Grantor in accordance with the
terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the security interest in such Collateral shall
automatically terminate and, as promptly as practicable, the Collateral Agent
will, at such Grantor’s expense, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted
hereby; provided, however, that (i) at the time of such request and such release
no Default shall have occurred and be continuing, (ii) such Grantor shall have
delivered to the Collateral Agent, at least five Business Days prior to the date
of the proposed release, a written request for release describing the item of
Collateral, together with a form of release for execution by the Collateral
Agent and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents and as to such other matters as the
Collateral Agent may reasonably request.

 

(B) UPON THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE SECURED
OBLIGATIONS UNDER THE CREDIT AGREEMENT (OTHER THAN CONTINGENT OBLIGATIONS),
(II) THE TERMINATION DATE AND (III) THE TERMINATION, EXPIRATION, CASH
COLLATERALIZATION OR PROVISION OF OTHER CREDIT SUPPORT SATISFACTORY TO THE
ISSUING BANK OF ALL LETTERS OF CREDIT, THE PLEDGE AND SECURITY INTEREST GRANTED
HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE
APPLICABLE GRANTOR.  UPON ANY SUCH TERMINATION, THE COLLATERAL AGENT WILL, AT
THE APPLICABLE GRANTOR’S EXPENSE, EXECUTE AND DELIVER TO SUCH GRANTOR SUCH
DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.

 

Section 20. Intercreditor.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
LIENS AND SECURITY INTERESTS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THIS
AGREEMENT IN ANY COLLATERAL AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT WITH RESPECT TO ANY COLLATERAL HEREUNDER ARE SUBJECT TO THE
LIMITATION AND PROVISIONS OF THE REVOLVER INTERCREDITOR AGREEMENT, DATED AS OF
FEBRUARY 22, 2007 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”, AMONG THE COMPANY, EACH OTHER LOAN
PARTY PARTY THERETO, THE COLLATERAL AGENT, DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS SECOND LIEN COLLATERAL AGENT (AS DEFINED THEREIN) AND DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH, AS THIRD LIEN COLLATERAL AGENT (AS DEFINED THEREIN), AND CERTAIN
OTHER PERSONS THAT MAY BECOME PARTY THERETO FROM TIME TO TIME AND CONSENTED TO
BY BUILDING MATERIALS CORPORATION OF AMERICA AND THE GRANTORS IDENTIFIED
THEREIN.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.

 

Section 21. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and

 

13

--------------------------------------------------------------------------------


 

all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an original executed counterpart of
this Agreement.

 

Section 22. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

Section 23. Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement to which it is a party, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York State court or, to the fullest extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Agreement in the courts of any jurisdiction.

 

(B) EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY IN ANY NEW
YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Section 24. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

Address for Notices:

c/o Building Materials Corp of America

1361 Alps Road, Wayne, NJ 07470

 

BUILDING MATERIALS CORPORATION OF AMERICA
BMCA ACQUISITION INC.
BMCA ACQUISITION SUB INC.
BMCA FRESNO LLC
BMCA FRESNO II LLC
BMCA GAINESVILLE LLC
BMCA INSULATION PRODUCTS INC.
BMCA QUAKERTOWN INC.
BUILDING MATERIALS INVESTMENT CORPORATION
BUILDING MATERIALS MANUFACTURING CORPORATION
DUCTWORK MANUFACTURING CORPORATION
GAF LEATHERBACK CORP.
GAF MATERIALS CORPORATION (CANADA)
GAF PREMIUM PRODUCTS INC.
GAF REAL PROPERTIES, INC.
GAFTECH CORPORATION
HBP ACQUISITION LLC
LL BUILDING PRODUCTS INC.
PEQUANNOCK VALLEY CLAIM SERVICE COMPANY, INC.
SOUTH PONCA REALTY CORP.
WIND GAP REAL PROPERTY ACQUISITION CORP.

 

 

 

 

 

 

 

 

By

/John M. Maitner/

 

 

 

Name: John M. Maitner

 

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED & AGREED

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

 

 

By

/Marguerite Sutton/

 

 

Name: Marguerite Sutton

 

 

Title: Director

 

 

 

 

 

By

/Enrique Landaeta/

 

 

Name: Enrique Landaeta

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------
